Citation Nr: 1138981	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-14 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right inguinal hernia, status post surgical repair.   

2.  Entitlement to a separate compensable rating for surgical scar from right inguinal hernia, status post surgical repair.

3.  Entitlement to a disability rating higher than 10 percent for hearing loss.

4.  Entitlement to a disability rating higher than 10 percent for migraine headaches.
  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted a 10 percent rating for bilateral hearing loss, denied a rating in excess of 10 percent disabling for migraine headaches and denied a compensable rating for residuals of recurrent right inguinal hernia, manifested as surgical scar.  While the appeal was pending, the RO in a September 2008 DRO determination, granted a 10 percent rating for the right inguinal hernia based on the criteria for hernias rather than scarring.  The effective date of this increase was from the date of claim.  Because this is properly evaluated as separate from the scar criteria, the Board has recharacterized the issues to reflect the separate ratings for scar and hernia.  

The appeal of the issue of entitlement to an increased rating for bilateral hearing loss and migraine headaches is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's postoperative hernia is recurrent and readily reducible and is not shown to even require the use of a truss or belt.  

2.  The Veteran's scars of his postoperative hernia are superficial, without evidence of tenderness or pain, and do not result in any restricted motion, nor do they exceed 6 square inches.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right inguinal hernia, status post surgical repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7338 (2011).

2.  The criteria for a separate compensable rating for residual scar, status post left inguinal hernia repair, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed his claim on appeal in July 2006.  The RO issued a duty to assist letter in August 2006 addressing entitlement to an increased rating for what was deemed as history of right inguinal hernia herniorrhaphy.

This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for increased ratings, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from his private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in June 2008.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  This notice was provided in the letters cited above.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  

Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with examinations in August 2008 for the hernia and its scar.  These examinations addressed the claimed disorders, and included review of the claims folder and examination of the Veteran.  The Veteran has not cited worsening of symptoms since this examination, nor has he provided evidence of worsening, thus the August 2008 examinations are sufficient for adjudicating this matter.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices from the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for higher disability ratings, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided the Veteran.  There is no indication that there is additional existing evidence to obtain or other development that could bring about more evidence to be considered in connection with the issues decided in this decision.  Any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Increased Rating-General Considerations 

The Veteran contends that his a disability due to right inguinal hernia, status post surgical repair, and scar are more severe than currently evaluated.  

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The RO has considered this matter under separate Diagnostic Codes, specifically, Diagnostic Code 7338, for inguinal hernias and Diagnostic Code 7805 for the surgical scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (providing for separate evaluations for the same disability under different Diagnostic Codes where the symptomatology is distinct and separate.)

Diagnostic Code 7338 provides that a small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensably (0 percent) disabling. Inguinal hernia that is not operated, but is remediable, is rated noncompensably (0 percent) disabling.  Postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  Small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  Large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, is rated 60 percent disabling.  A Note to Diagnostic Code 7338 provides that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be rated, and 10 percent, only, added for the second hernia, if the second hernia is of compensable degree. 38 C.F.R. § 4.114 Diagnostic Code 7338.

The Veteran's service-connected scar, status-post left inguinal hernia repair, is separately evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7805 (other scars). See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to October 28, 2008).  The Board notes that the rating criteria for evaluating skin disabilities, including scars, were revised effective October 23, 2008. See 73 Fed Reg. 54710 (Oct. 23, 2008).  The revised rating criteria are not applicable to claims pending on or before October 23, 2008, however.  Prior to October 23, 2008, Diagnostic Code 7805 provides that other scars will be rated based on the limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in effect prior to October 28, 2008). 

Other potentially applicable Diagnostic Codes for scars shall also be considered by the Board.  Diagnostic Code 7801 provides a 10 percent rating for other scars that are deep or cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters).  Diagnostic Code 7802 provides a 10 percent rating for other scars that are superficial and do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater.  Diagnostic Code 7803 provides a 10 percent rating for scars that are superficial and unstable.  Note (1) to Diagnostic Code 7803 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to Diagnostic Code 7803 defines a superficial scar as one not associated with underlying tissue damage.  Diagnostic Code 7804 provides a 10 percent rating for a superficial scar that is painful on examination.  Note (1) to Diagnostic Code 7804 again defines a superficial scar as one not associated with underlying tissue damage.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, & 7804 (in effect prior to October 28, 2008). 

The pertinent evidence is as follows.  VA records from 2002 to 2006 do not include any pertinent findings regarding his inguinal hernia.  These include records from August 2005 and October 2005 which address digestive problems, specifically from gastroesophageal reflux disease, but make no findings of the current residuals of inguinal hernia repair noted in the medical history.  The October 2005 records do note findings from an endoscopy revealing a hiatal hernia, which is located in an entirely different region than an inguinal hernia.

The report of a September 2006 VA examination addressed two abdominal scars.  The first was from an old stab wound to the abdomen in the supraumbilical region which is separately service connected.  The second was from his right inguinal herniorrhaphies.  There were two scars going through the same incision.  They measured 7 centimeters long paralleling the inguinal ligament.  They were 2-3 millimeters wide.  There was no pain on exam.  There was no adherence.  The scar was superficial surgical scarring.  There was no inflammation.  The color of the scar was virtually the same color as the adjacent skin.  There was no induration or inflexibility.  There was no loss of motion.  There was no disfigurement.  The diagnosis was inguinal scars, post surgical.  

VA records from 2006 and 2007 noted the past history of the right inguinal hernia, without pertinent findings regarding the right inguinal hernia residuals.  However in November 2007, the Veteran was seen in the ER with a past medical history that included the herniorrhaphy, and current complaints of pain and swelling in the right testicle after recent moderate lifting.  Examination noted the right hernia scar, with both hernia orifices empty.  The scrotal sac was noted to be swollen on the right, with mild tenderness of the right teste.  The assessment was possible epididymitis.  No further findings regarding the hernia were given.  

The report of an August 2008 VA scar examination of the right inguinal scar noted the right inguinal area parallel to the right inguinal ligament had a surgical scar measuring 4 inches and 2 millimeters wide.  There was no abnormal sensation of the scar.  He did have a recurrent hernia as described under the digestive examination.  There was no adherence, elevation or depression.  The scar was stable, with normal texture.  It was not deep, nor was there underlying tissue damage, loss, inflammation, edema or keloid formation.  The scar color was normal, the same as the adjacent skin.  There was no induration or inflexibility, loss of motion or disfigurement.  The face was not involved.  

The report of an August 2008 VA hernia examination noted his course since onset was intermittent, with remissions.  It was noted that the Veteran had surgery in 1995, with a second surgery, following recurrence in 1997.  Findings on physical examination included inguinal hernia, right side, with true hernia protrusion that is described as reducible, and as remediable or operable.   It was noted to be postoperative, healed and recurrent.  There was no truss indicated.  He had a recurrent right inguinal hernia with a 1 inch protrusion.  

The Veteran's employment history was noted to be full time as a phone tech for 5-10 years.  It was noted that pain from the hernia condition had a significant effect on employment.  It reportedly had a moderate effect on chores, exercises, sports, recreation and travel.  There was no impact noted on shopping, feeding, bathing, dressing, toileting or grooming.  

A December 2008 VA scar examination addressed his stab wound to the abdomen, without providing any further findings regarding the hernia scar.  

The Veteran has submitted no further evidence or contentions that would suggest the worsening of the postoperative hernia surgery residuals or its scar since the August 2008 VA examination.  

Based on a review of the foregoing, the Board finds that a rating in excess of 10 percent disabling is not warranted for the right inguinal hernia.  While there is evidence of recurrence with a one inch protrusion, it is shown to be readily reducible, and is not shown to even require a belt or truss.  This is consistent with the criteria for a 10 percent rating for a postoperative, recurrent, readily reduced hernia that could be well supported by truss or belt (although in this case a truss was not indicated).  The hernia is not shown to more closely resemble the criteria for the next higher (30 percent) rating.  The file contains no evidence indicating that the Veteran's current hernia is not well supported by truss, or not readily reducible.  In fact the evidence is quite the reverse.  Again, the Veteran is noted to have failed to apprise the VA of any evidence of worsening of his symptoms since the last examination of August 2008.  

For these reasons, a rating in excess of 10 percent is not warranted for the right inguinal hernia under Diagnostic Code 7338.

There remains for consideration the question of whether the hernia scarring warrants a compensable rating.  VA scars examination in August 2008 revealed no associated limitation of function (in this case motion loss) from the scar.  Likewise the earlier examination from September 2006 also showed no limited motion or other functional impairment from the scar.  None of the other pertinent medical evidence suggests any functional loss from the scarring.  Consequently, there is no basis for rating under Code 7805.

Additionally, the scarring is shown to be superficial, and there were no complaints shown on examination, or elsewhere during the pendency of this claim, of the scar being tender or painful.  The areas affected by the scarring are not shown to exceed six square inches (39 square centimeters).  There is also no evidence showing that the scarring is unstable.  The evidence was negative for any sign of ulceration, breakdown or soft tissue damage.  Thus, for these reasons, a compensable rating is not warranted under any of the other pertinent criteria for scars.  See Diagnostic Codes 7801-7804.  Consideration for a staged rating pursuant to Hart, supra is not warranted in this matter, where the evidence throughout the pendency of this claim reflects noncompensable findings for rating the scar.

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent disabling for right inguinal hernia and against a separate compensable rating for scarring at the surgical location of this hernia.  



Extraschedular Consideration

The RO determined that referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for an extraschedular rating was not warranted.  Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities is made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the Veteran's employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) (2010).  

In this case, the Rating Schedule is adequate for evaluating the Veteran's right inguinal hernia disability and resulting scar.  He is not shown to have been hospitalized frequently for either condition.  With regard to the impact on the Veteran's ability to work, he is shown by the record to be working full time as a telephone technician, without loss of time from work shown due to his hernia or scar.  

Thus, the disability due to the Veteran's service-connected right inguinal hernia and the resultant surgical scar is shown to be adequately compensated by the assigned schedular ratings discussed above.  These schedular ratings contemplate the impact of his disability of hernia with a 1 inch protrusion but without particular pain or motion loss, on occupational function.  Higher schedular ratings are available for more severe symptoms.  There is no indication in the record that the Veteran's disabilities are so unusual or extensive that they make the schedular criteria inapplicable.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to a disability rating higher than 10 percent for a right inguinal hernia is denied.

Entitlement to a separate compensable disability rating for surgical scars from a right inguinal hernia is denied.


REMAND

The Board finds that it is necessary to remand the issues of entitlement to increased ratings for hearing loss and migraine for further development.  The representative has argued that the VA examinations for hearing loss done in August 2006 and most recently in August 2008 are not adequate.  He specifically argues that the August 2006 speech discrimination scores were obtained using an 80 decibel broadcast test.  

A review of this examination report does show that a presentation of 80 decibels was used in the speech discrimination scores for each ear.  This August 2006 examination is also suggestive of an exceptional hearing loss pattern.  The representative then pointed out that the August 2008 VA examination was done without annotating the decibel level used in speech discrimination.  The representative also pointed out that the Veteran has an exceptional hearing loss pattern.  Review of the August 2008 examination's puretone threshold findings shows that he would no longer meet the criteria for exceptional hearing loss.  The RO has acknowledged that the Veteran's hearing loss has fluctuated over time, as stated in the September 2008 supplemental statement of the case.  In view of the representative's contentions, the reported problems with the prior examinations, and the fluctuating nature of the hearing loss, the Board finds that a new examination should be conducted.

With regard to the issue of entitlement to  an increased rating for headaches, the representative has pointed out that the August 2008 VA examination failed to indicate whether the Veteran's headaches are prostrating in nature, as is required by the criteria for evaluating headaches.  The  Board does note that while examinations from April 2008 and August 2008 address headache symptoms, they fail to mention whether the headaches cause prostrating episodes.  Additionally, while the examiners note that the Veteran works part time, they fail to discuss in any detail the occupational impact of his headaches.  As these factors were not thoroughly discussed, and they remain part of the criteria for a higher rating for headaches, another examination should be scheduled.  The examiner should be asked to identify the nature and frequency of any prostrating episodes caused by headaches, and to comment on the occupational impact of his headaches.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and ask that he identify all sources of treatment for his hearing loss and headache disorder, and furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  The AOJ should attempt to obtain copies of any outstanding records of pertinent medical treatment received since May 2010.  All records obtained should be added to the claims folder.  If requests for any private or non-VA government treatment records are not successful, the AOJ should inform the Veteran of the non-response so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claims.  38 C.F.R. § 3.159 (2011).

2.  After completion of item #1, the AOJ should schedule the Veteran for a VA examination to determine the nature and extent of his hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz.  The results of this audiology testing must be included in the examination report.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination, and the report should so indicate.  The examiner should also address whether the Veteran's hearing loss disability falls into the criteria for an exceptional hearing pattern.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  

3.  Following completion of the above development, the veteran should be scheduled for a VA neurological examination to determine the nature and severity of his headache disability.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review in the examination report.  All indicated studies should be performed, and all manifestations of current disability should be described in detail.  The examiner should comment as to whether the veteran's symptoms result in characteristic prostrating attacks on an average of once a month over the past several months.  Also, the examiner should comment as to whether the Veteran's symptoms result in very frequent, completely prostrating and prolonged attacks.  Additionally, the examiner should also review pertinent aspects of the veteran's medical and employment history, and comment on the effects of the service-connected migraine disability upon the veteran's ordinary activity and on how it impairs him functionally, particularly with respect to employment. 

4.  After undertaking any other development deemed essential in addition to that specified above, the AOJ should re-adjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


